Detailed Office Action
The communication dated 3/1/2019 has been entered and fully considered.
Claims 1-12 are pending with claims 10-12 withdrawn from consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, drawn to a method of drying nanofiber sheet.
Group II, claim(s) 10-12, drawn to a dryer capable of drying nanofiber sheet.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of multiple IR sources including pre-dryer and post drying, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. 2010/012465 [Figure 5 dryers prior to (24) can be considered pre-drying while dryers on (24) can be considered drying)  The Examiner notes the heatble rollers of claim 10 are not .
During a telephone conversation with Attorney Rauch on 5/20/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 the applicant claims middle-wave and /or short-wave IR heating elements.   However, the applicant does not define the frequencies/wavelengths associated with short/middle wave.  Different references define different frequencies/wavelengths for both terms.  For the purpose of examination the Examiner interprets the wavelengths as per the “Fundamentals of Infrared”
The term "high power density" in claim 1 is a relative term which renders the claim indefinite.  The term "high power density" is not defined by the claim, the specification does not It is not clear what power densities are considered high and what power densities are considered low.
Claims 2-9 depend from claim 1 and are similarly rejected.
The term "smooth" in claim 4 is a relative term which renders the claim indefinite.  The term "smooth" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear type of fabric is considered smooth by the applicant.
Claim Interpretation
The applicant claims specific types of IR heat.  However a short wave IR heater will also release medium, and long waves because of blackbody radiation.
The applicant claims volume percentage of nanofiber slurry.  The Examiner interprets the volume as measured at 25 degrees C.
The applicant claims removal of solvent and moisture in claim 1.  The solvent can be water as per claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2010/0124651 ROUSSEAU et al., hereinafter ROUSSEAU, in view of U.S. 2016/0130757 MIKAMI et al., hereinafter MIKAMI.
	As for claims 1 and 7, ROUSSEAU disclose applying a nanocrystalline cellulose (nanofiber) via a headbox (10) to a conveyor belt (14) which moves in a conveying direction [Figure 1].  The nanocrstalline cellulose (nanofiber) is at less than 7% by weight in water [0011].  This can be converted into volume given about 1 g/ml density water and about 1.5 grams cellulose/ml density cellulose.  
7 grams cellulose * 1 ml/1.5 grams cellulose = 4.66 ml
93 grams water * ml/g water = 93 ml 
4.66 ml / (4.66 ml + 93 ml) = 4.78% volume cellulose fraction

	The slurry is pre-dried by a series of dryers (18) prior to being transferred to cylinder (24).  ROUSSEAU discloses that the heaters can be IR heaters [0021].  There is no limitation in the claim as to what can be considered pre-drying vs main drying.  Therefore the Examiner interprets pre-drying as drying on belt (14) prior to belt (22) and main drying to be when both belt (22) and belt (16) are present.
The slurry is then dried on cylinder (24) the cylinder has multiple dryers (18) [Figure 1].  The dryers can be a combination of IR dryers and air impingement dryers.  ROUSSEAU explicitly discloses using a combination of dryers [claim 13].  Therefore both air impingement and IR dryers can be used in combination.  As such diffuse air into a region of the main drying and infrared heating elements will be present.  ROUSSEAU states that the heating elements can be controlled by controlling the heat emitted by the dryers [0029] and states that the temperature profile may be controlled [0031]. The Examiner interprets the teaching of controlling the temperature profile and heat emitted being controlled as suggesting each individual IR (18) heater must be independently controllable.  In the alternative it would be obvious to the person of ordinary skill in the art to have each individual dryer (18) be controllable.  The person of ordinary skill in the art would be motivated to do so such that the temperature profile of the film/sheet could be controlled as disclosed by ROUSSEAU.
	The slurry is removed from the conveyor belt (14) before being treated further and transferred to fabric (26) [0027].

As for claim 2, ROUSSEAU discloses the solvent used is water as water vapor is removed [0029].   
	As for claim 4, ROUSSEAU states that the fabric has a small amount of voids and the voids are smaller that the nanocrystals which have sizes 1-100 nm [0002].  It is the Examiners position that a fabric with voids smaller than 1-100 nm would be considered smooth.
	As for claim 5, the cylinder (24) of ROUSSEAU heats the belt (14).  As the cylinder (24) of ROUSSEAU is heated the belt (14) is heated by the cylinder as the heat must pass through the belt to reach the slurry.  ROUSSEAU states that temperatures must be controlled but does not disclose the specific temperature needed.  MIKAMI discloses that nanocellulose slurries can be heated to 60 to 105 degrees C [0099] which encompasses the claimed range and discloses a first cylinder (21) at a temperature of 80 degrees C [0129].  At the time of the invention it would be obvious to apply the known temperature range of MIKAMI to the nanocrystal/fiber drying cylinder of ROUSSEAU.  The person of ordinary skill in the art would be motivated to use this temperature by MIKAMI who states that too low of a temperature will not evaporate enough 
	As for claim 9, the applicant claims remoistening occurs to a desired moisture content.  If the producer doesn’t desired any additional moisture than no additional moistening is required by the claim.  Therefore ROUSSEAU meets the claim without a remoistening step.
Secondly any of the dried films of ROUSSEAU will remoisten when exposed to humidity in the air.  
Finally, ROUSSEAU discloses coating (33) [0034].  The coating station will partially remoisten the film when applied before drying (37) [0034].
Claims 3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over ROUSSEAU and MIKAMI, as applied to claim 1 above, and further in view of Handbook for Pulp and Paper Technologists by SMOOK, hereinafter SMOOK.
As for claim 3, ROUSSEAU and MIKAMI teach the features as per above.  ROUSSEAU teaches that the nanocrystals/fibers are placed on the belt via a headbox [0011].  ROUSSEAU does not state that the headbox has a blade shape nozzle.  SMOOK discloses the structure of headboxes [pg. 231 Figure 16-7 and pg. 236 Figures 16-17-19].  Each of these pictures shows that headboxes have blade type nozzles.  At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute the known headbox of SMOOK for the headbox of ROUSSEAU.  The person of ordinary skill in the art would be motivated to do so as the headbox of SMOOK allows for the adjusting of flow of suspension to belt speed [pg. 235 col. 2 par. 3 and pg. 237 col. 2 final paragraph]

SMOOK discloses dryer hoods for drying.  The dryer hood is enclosed and supplies small amounts of air [pg. 271 col. 1 hood ventilation and Figure 17-22].  The air is controlled to 7 to 20 pounds of air per pound water evaporated [pg. 271 col. 1 hood].   At the time of the invention it would be obvious to supply air to the water vapor evacuation unit (20) and enclose said unit of ROUSSEAU as disclosed by SMOOK.  The person of ordinary skill in the art would look to supply air to the enclosed vacuum hood as it prevents drips, buildups, and corrosion.  The person of ordinary skill in the art would further look to an enclosed hood as this reduces the amount of air needed according to SMOOK [pg. 271 col. 1]
As for claim 8, SMOOK teaches that air supplied to a hood is dependent on the amount of water being evaporated.  A higher amount of water being evaporated will mean a high humidity.  Therefore at the time of the invention it would be obvious to the person of ordinary skill in the art to optimize the air based on the relative humidity.  The person of ordinary skill in the art further recognized that higher speeds mean more water has to be evaporated to achieve the same dryness level.  Therefore the person of ordinary skill in the art would supply more air as required to remove the water.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748